Citation Nr: 0102296	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  00-09 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein service connection for the 
cause of the veteran's death was denied. 


REMAND

The appellant has perfected an appeal from a February 1999 
rating decision that denied service connection for the cause 
of the veteran's death.  Dependency and indemnity 
compensation is paid to a surviving spouse of a qualifying 
veteran who died from a service- connected disability.  38 
U.S.C.A. § 1310 (West 1991); see Hanna v. Brown, 6 Vet. App. 
507, 510 (1994).  To establish entitlement to service 
connection for the cause of the veteran's death, the evidence 
of record must show that a disability incurred or aggravated 
in service was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312 (2000).  A service-connected 
disability will be considered as the principal cause of death 
when such disability, "singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be considered a contributory cause of death, it must be 
shown that the service-connected disability "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id. 

At the time of his death, the veteran was service-connected 
for postoperative residuals of a herniated nucleus pulposus 
in the lumbosacral spine, which was assigned a 60 percent 
evaluation.  The veteran had undergone spinal surgery three 
times since service.  Arachnoiditis was identified in the 
lumbar spine in January 1991 records.

Private medical records documented that the veteran was 
admitted to the hospital in October 1993 for the treatment of 
a syrinx cavity located in the thoracic cord.  The veteran 
underwent a thoracic laminectomy with placement of a syringo-
to-subarachnoid shunt.  In November 1993 and December 1993 
follow-up notes he was progressing well post-operatively.  

He was seen for follow-up in February 1994 after he developed 
increasing spasm in his lower extremities during therapy.  
The examiner stated that the thoracic syrinx was felt to be 
secondary to arachnoiditis.  The veteran had also developed 
fever and diarrhea.

The veteran was admitted to St. Francis Hospital with 
abdominal pain, diarrhea and weakness.  Examination revealed 
an abdominal mass.  Medical treatment failed and the veteran 
underwent surgery.  Abdominal exploration revealed a 
perforated sigmoid colon with gross fecal contamination.  
Further interventions were unsuccessful and the veteran died 
in March 1994.  Autopsy revealed undifferentiated carcinoma 
arising in the left side of the urinary bladder and prostate 
with metastasis, ureter obstruction, acute and chronic 
peritonitis, and recent subarachnoid hemorrhage.

The death certificate indicated that the veteran died from 
respiratory arrest that was due to septicemia due to a 
perforated colon.  Large cell lymphoma of the colon was a 
significant condition that contributed to the death, and the 
certificate was amended to include syringomyelia as another 
significant condition that contributed to the veteran's 
death.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The assistance provided by VA shall include obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on the claim.  An opinion is necessary when after 
taking into account all of the information and lay or medical 
evidence including the statements of the claimant, there is 
evidence of current disability that may be associated with 
active service, but does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In the instant case, there is 
evidence of service connection for post-operative residuals 
of lumbar herniated nucleus pulposus and lumbosacral surgery.  
Arachnoiditis was present in the lumbar spine.  Competent 
opinion has linked arachnoiditis to the development of the 
thoracic syrinx.  Finally, the death certificate indicated 
that syringomyelia was a significant condition that 
contributed to the death.  In order to fulfill the duty to 
assist the appellant, the Board must determine by competent 
medical opinion whether service connected post-operative 
residuals of lumbar spine surgery included arachnoiditis 
and/or syringomyelia.

Accordingly, this case is REMANDED for the following:

The RO should obtain a medical opinion.  
After review of all of the evidence, the 
examiner should determine whether it is 
as likely as not that service-connected 
postoperative residuals of lumbar 
herniated nucleus pulposus "contributed 
substantially or materially" to death, 
"combined to cause death," or "aided 
or lent assistance to the production of 
death."  The physician should discuss 
the relationship, if any, between the 
veteran's service-connected lumbar 
herniated nucleus pulposus and surgeries, 
the development of arachnoiditis and the 
development of thoracic syringomyelia.  
The physician should opine as to whether 
syringomyelia "contributed substantially 
or materially" to death, "combined to 
cause death," or "aided or lent 
assistance to the production of death."

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


